Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Election/Restrictions
Newly submitted claims 28-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions (claims 1-16 and claims 28-30) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design (e.g. claim 28 requires the surface of the second substrate and the image treated to provide an optical signature representative of an optical signature of the live test sample, which is not required by claim 1; claim 1 requires wherein the . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly submitted claims 31-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The inventions (claims 1-16 and claims 31-33) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design (e.g. claim 31 requires wherein the reproduction includes at least two test lines with a region between the at least two test lines and wherein the at least one additional optical feature includes a white balance calibration region, which is not required by claim 1; claim 1 requires wherein the reproduction includes at least one digital alteration representation at least one live testing abnormality, which is not required by claim 28).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
s 31-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 28-33 directed to non-elected inventions.  Accordingly, claims 28-33 been cancelled (see examiner’s amendment).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gareth Sampson on 11/17/2021.

The application has been amended as follows: 
In claim 2, line 1, after “wherein the”, insert –digital--;
In claim 6, line 3, after “partially covers the”, insert –digital--;
Claims 8 and 28-33 have been cancelled.


Response to Amendment
The Amendment filed 11/09/2021 has been entered. With regard to the examiner’s amendment, claims 1-7 and 9-16 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 08/17/2021.   
	

Reasons for Allowance
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Meier et al. (US 20170248516 A1) fails to teach an optical analysis system with a port; at least one additional optical feature formed on the surface of the calibration substrate, wherein the at least one additional feature is distinct from the reproduction on the surface of the calibration substrate; a live test sample positioned on or in a sample structure, the sample structure having a size and shape corresponding to a size and shape of the port; the calibration substrate having a size and shape corresponding to the size and shape of the port. Also, while Meier teaches the reproduction on the surface of the calibration substrate includes at least one digital alteration to the digital image of the live test sample (paragraphs [0041]-[0043] teach applying a transfer function to generate a second image, which is interpreted as a digital alteration), Meier fails to teach the at least one alteration representing at least one live testing abnormality (e.g. smear, stain, contamination, broken line, slanted line as disclosed in the specification paragraph [0078]). 
claim 1 is allowed. Claims 2-7 and 9-16 are allowed based on their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY H NGUYEN/Examiner, Art Unit 1798

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797